 
EXHIBIT 10.1
 
FIRST LOAN MODIFICATION AGREEMENT
 
This First Loan Modification Agreement is entered into as of September 12, 2002,
by and between Optio Software, Inc. (“Borrower”) and Silicon Valley Bank
(“Bank”).
 
1.    DESCRIPTION OF EXISTING INDEBTEDNESS:    Among other indebtedness which
may be owing by Borrower to Bank, Borrower is indebted to Bank pursuant to,
among other documents, a Loan and Security Agreement, dated April 25, 2002, as
may be amended from time to time, (the “Loan Agreement”). The Loan Agreement
provides for, among other things, a Committed Revolving Line in the amount of
Five Million Dollars ($5,000,000). Defined terms used but not otherwise defined
herein shall have the same meanings as in the Loan Agreement.
 
Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Indebtedness.”
 
2.     DESCRIPTION OF COLLATERAL AND GUARANTIES.    Repayment of the
Indebtedness is secured by the Collateral as described in the Loan Agreement.
 
Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Indebtedness shall be
referred to as the “Security Documents”. Hereinafter, the Security Documents,
together with all other documents evidencing or securing the Indebtedness shall
be referred to as the “Existing Loan Documents”.
 
3.    DESCRIPTION OF CHANGE IN TERMS.
 
A.    The definition of “Tangible Net Worth” in Section 13.1 of the Loan
Agreement shall be amended to read as follows:
 
“Tangible Net Worth” is, on any date, Stockholder’s Equity plus (i) non-cash
charges arising from Borrower’s investment in ecIndx, Inc. in the amount of
$2,209,283, minus (ii) any amounts attributable to (a) goodwill, (b) intangible
items such as unamortized debt discount and expense, Intellectual Property and
research and development expenses except prepaid expenses, and (c) reserves not
already deducted from assets.
 
4.    CONSISTENT CHANGES.    The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.
 
5.    NO DEFENSES OF BORROWER.    Borrower agrees that, as of the date hereof,
it has no defenses against the obligations to pay any amounts under the
Indebtedness.
 
6.    CONTINUING VALIDITY.    Borrower understands and agrees that in modifying
the existing Indebtedness, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Indebtedness pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Indebtedness. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Indebtedness. It is the intention of Bank
and Borrower to retain as liable parties all makers and endorsers of Existing
Loan Documents, unless the party is expressly released by Bank in writing. No
maker, endorser, or guarantor will be released by virtue of this Loan
Modification Agreement. The terms of this paragraph apply not only to this Loan
Modification Agreement, but also to all subsequent loan modification agreements.
 
7.    CONDITIONS.    The effectiveness of this Loan Modification Agreement is
conditioned upon the following:
 
A.    Bank’s receipt of this First Loan Modification duly executed by the
Borrower; and
B.    Bank’s receipt of payment of the Legal Documentation Fees.





--------------------------------------------------------------------------------

 
This Loan Modification Agreement is executed as of the date first written above.
 
BORROWER:
 
OPTIO SOFTWARE, INC.
     
BANK:
 
SILICON VALLEY BANK
By:
 
/s/    Harvey A. Wagner        

--------------------------------------------------------------------------------

     
By:
 
/s/    Alan P. Spurgin        

--------------------------------------------------------------------------------

   
Name:    Harvey A. Wagner
Title:    Chief Financial Officer
         
Name:    Alan P. Spurgin
Title:    Senior Vice President

 

